747 N.W.2d 302 (2008)
George V. PETERSEN, Plaintiff-Appellant,
v.
RIVERVIEW POLICE DEPARTMENT, et al., Jeffery Klaft, David Rudicil, and Michael P. McCarthy, Defendants-Appellees.
Docket No. 135482. COA No. 276558.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the September 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motions for peremptory reversal, to remand, and to strike are DENIED.